Citation Nr: 1543256	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-31 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1991 to June 1991, as well as additional service in the reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea.  During the course of the appeal she has asserted the symptoms of her currently diagnosed sleep apnea first began during her period of active duty service.  See e.g. November 2011 VA treatment record.  Alternatively, she has also claimed her sleep apnea was caused by her service-connected PTSD.  However, review of the record reflects the Veteran has not yet been provided with a VA examination regarding this issue.  Because there is some suggestion that her currently diagnosed sleep apnea began during her active duty service, remand for a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination regarding the nature and etiology of her currently diagnosed sleep apnea.  The examiner should review the Veteran's complete claims file, and a full rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, including the Veteran's lay statements describing her symptoms first began during active duty service, the examiner should address the following questions:

a)  Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed sleep apnea began during, or was otherwise caused by, her active duty service?

b)  Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed sleep apnea was caused or aggravated (permanently increased in severity) by her service-connected PTSD?

3.  Then, readjudicate the appeal.  If the claim remands denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



